                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

TANYA BATTEN,

       Plaintiff,

v.                                                                  Case No: 5:18-cv-483-Oc-PRL

TODD L. BARFIELD and BARFIELD &
ASSOCIATES, LLC

       Defendants.


                                             ORDER
       This matter is before the Court on Plaintiff’s amended motion to compel responses to her

first request to produce directed to both Defendants. (Doc. 37). Defendants have filed a response.

(Doc. 38).

       The discovery request at issue was delivered approximately three weeks after Defendants

had been served with the summons and complaint. Early discovery requests, such as this, are

specifically contemplated by Federal Rule of Civil Procedure 26(d)(2), which states:

               (A) Time to Deliver. More than 21 days after the summons and
               complaint are served on a party, a request under Rule 34 may be
               delivered:

                      (i) to that party by any other party, and

                      (ii) by that party to any plaintiff or to any other party that has
                      been served.

               (B) When Considered Served. The request is considered to have
               been served at the first Rule 26(f) conference.

       Pursuant to this Rule, Plaintiff’s first request to produce was deemed served at the case

management conference, which was conducted on February 7, 2019. Or, arguably, since the parties

were unable to reach agreement at their Rule 26(f) conference, it should be deemed served on
February 22, 2019—the date the Court issued its Case Management and Scheduling Order. Either

way, more than thirty days had passed before Plaintiff filed the instant motion to compel.

       With that said, defense counsel claims, not unreasonably, that the first request to produce—

which was served more than five months earlier—had been forgotten, given the progression of the

case and the intervening stay of discovery. And, there is no dispute that Plaintiff’s counsel never

mentioned the outstanding discovery until the day before the instant motion was filed. Since then,

Defendants have served their responses. Under these circumstances, Plaintiff’s motion to compel

is due to be DENIED.1

       DONE and ORDERED in Ocala, Florida on April 19, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




       1
           The Court is expressing no opinion on the substance of the discovery responses.

                                                   -2-
